DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8734240. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘240 contain similar limitations (particularly noting claim 8) as the present claims. While the present claim also contains “sporting event” such is also covered in claim 9 of ‘240 by using horse racing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A system for wagering on one or more sporting events, comprising: multiple point-of-purchase terminals at multiple retail locations, each such point- of-purchase terminal for generating tickets, each ticket including a series of randomly generated symbols, each symbol corresponding to a selected outcome associated with the one or more sporting events, wherein each ticket is acquired for a purchase price; a first computer server managed by a first entity and in communication with the multiple point-of-purchase terminals for recording the generation of each ticket, the first computer server allocating a first portion of the purchase price of each ticket to one or more wagers on the selected outcomes, and the first computer server allocating a second portion of the purchase price of each ticket to a secondary payout pool; and a second computer server administered by a sportsbook for managing the one or more wagers, the second computer server in communication with the first computer server, and the second computer server receiving and recording the one or more wagers; wherein, after occurrence of the one or more sporting events results in a series of winning outcomes, the first computer server (i) determines whether the series of randomly generated symbols on each ticket matches the series of winning outcomes, and if so, determines an amount of a payout from the one or more wagers via communication with the second computer server that manages the one or more wagers. The underlined portions of claim 1 above are deemed to be an abstract idea that falls with certain methods of organizing human activity, as they are rules for administering a wagering game. This judicial exception is not integrated into a practical application because beyond the abstract idea the only additional elements are basic computers such as “terminals” and “computer server[s].” Neither of these are claimed in a manner that distinguishes them from any other basic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the Supreme Court determined in Alice merely adding generic computing components (such as a terminal/server) does not bring the abstract idea into patent eligibility. The other independent claims have also been analyzed but fail for similar reasons as above. All dependent claims have been analyzed but fail to the cure the deficiencies of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2003/0224847 to Jaimet in view of US Patent No. 6,358,150 to Mir.
	With regard to claim 1, Jaimet discloses a system for wagering on one or more sporting events, comprising: multiple point-of-purchase terminals at multiple retail locations, each such point-of-purchase terminal for generating tickets, each ticket including a series of randomly generated symbols, each symbol corresponding to a selected outcome associated with the one or more sporting events, wherein each ticket is acquired for a purchase price (0025; 0050; 0058-0059; 0065); a first computer server managed by a first entity and in communication with the multiple point-of-purchase terminals for recording the generation of each ticket (0048-0049; it is noted there that “managed by a first entity” does not have significant patentable weight as it does not change the structure in any way), the first computer server allocating a first portion of the purchase price of each ticket to one or more wagers on the selected outcomes (0049; 0060; 0069-0070); and a second computer server administered by a sportsbook for managing the one or more wager, the second computer server in communication with the first computer server, and the second computer server Jaimet it is noted that using an intermediate server is merely a matter of design choice as one could use any number of servers and would not affect the system, or later on the method, as there is no criticality shown within the specification as to why using two servers would be any more advantageous that using any other number of servers that communicate with each other); wherein, after occurrence of the one or more sporting events results in a series of winning outcomes, the first computer server (i) determines whether the series of randomly generated symbols on each ticket matches the series of winning outcomes, and if so determines an amount of a payout from the one or more wagers via communication with the second computer server that manages the one or more wagers (0049; 0060; 0069-0070).
	While Jaimet discloses using various prizes for awards (0060; 0069-0070), it is not explicitly clear that a wager is divided up between pools. However, Mir teaches allocating a second portion of the purchase price of each ticket to a secondary payout pool (col. 10, lines 30-40).
	With regard to claim 2, the combination of Jaimet and Mir teaches that after occurrence of the one or more sporting events results in the series of winning outcomes, the first computer server also (ii) determines whether any consolation prizes are to be awarded, and if so, accesses the secondary payout pool to pay such consolation prizes (Jaimet at 0070; Mir at col. 10, lines 30-40).
	With regard to claim 3, Mir teaches that after occurrences of the one or more sporting events results in the series of winning outcomes, the first computer server also (ii) determines whether the amount of the payout from the one or more wagers exceeds a predetermined minimum amount, and if not uses the secondary payout pool to supplement the payout from the one or more wagers, resulting in a final payout (col. 9, lines 26-28, 57-65; col. 10, lines 30-40; col. 11, lines 9-11).
With regard to claim 4, Jaimet discloses that the symbols are alphanumeric characters (0065).
claim 5, Jaimet discloses that the first entity is an administrator of a lottery, and the multiple point-of-purchase terminals are also configured to generate lottery tickets (0063, wherein a lottery version of the game is allowed and thus they would be considered to be lottery tickets).
Claims 6-10 mirror claims 1-5 as Jaimet also discloses player selected numbers (0040).
Claims 11-13 mirror claims 1-3 and are rejected in like manner; in addition Jaimet discloses that the numbers may be player selected symbols or a series of randomly generated symbols ([0040]).
With regard to claim 14, Jaimet discloses that the wager comprises a series of individual wagers one associated with each symbol included on the ticket (0025).
Claim 15 mirrors claim 4 and is rejected in like manner.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to combine the teachings of Mir with the disclosure of Jaimet in order to provide a guaranteed minimum payout to player playing the game, thus allowing players to not be discouraged by low payouts and increasing their participation in the game.
Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaimet in view of US Patent Application Publication No. 2015/0310696 to Mound.
	With regard to claim 1, Jaimet discloses a system for wagering on one or more sporting events, comprising: multiple point-of-purchase terminals at multiple retail locations, each such point-of-purchase terminal for generating tickets, each ticket including a series of randomly generated symbols, each symbol corresponding to a selected outcome associated with the one or more sporting events, wherein each ticket is acquired for a purchase price (0025; 0050; 0058-0059; 0065); a first computer server managed by a first entity and in communication with the multiple point-of-purchase terminals for recording the generation of each ticket (0048-0049; it is noted there that “managed by a first entity” does not have significant patentable weight as it does not change the Jaimet it is noted that using an intermediate server is merely a matter of design choice as one could use any number of servers and would not affect the system, or later on the method, as there is no criticality shown within the specification as to why using two servers would be any more advantageous that using any other number of servers that communicate with each other); wherein, after occurrence of the one or more sporting events results in a series of winning outcomes, the first computer server (i) determines whether the series of randomly generated symbols on each ticket matches the series of winning outcomes, and if so determines an amount of a payout from the one or more wagers via communication with the second computer server that manages the one or more wagers (0049; 0060; 0069-0070).
Mound teaches establishing a network of multiple point-of-purchase terminals at multiple retail locations, with each of the multiple point-of-purchase terminals in a communication with a first computer server managed by a first entity ([0045]); and allocation of a predetermined portion of the purchase price to a first wager, and allocation another portion of the purchase price to a secondary payout pool which is managed by the first entity ([0014]). Mound further teaches the communication between a first computer server and a second computer server as it relates to different games ([0012]; [0044]; [0049]; [0053]) wherein there is the jurisdiction run game and then the multiple jurisdictional second chance game that is run by a central server system.
With regard to claim 2, the combination of Jaimet and Mound teaches determining, after occurrence of the one or more sporting events results in the series of winning outcomes, and using Jaimet at [0070]; Mound at [0010]).
Claim 4 is rejected as above by Jaimet.
With regard to claim 5, Mound additionally teaches that the first entity is an administrator of a lottery, and the multiple point-of-purchase terminals are also configured to generate lottery tickets ([0012]-[0013]; [0048]).
Claims 6, 7, 9-12, 14, and 15 are mirror claims with the only difference being between system and methods and randomly generated numbers or user selected which as noted above is both disclosed by Jaimet (0040).
	With regard to claims 9 and 14, Mound additionally teaches that the first entity is an administrator of a lottery, and the multiple point-of-purchase terminals are also configured to generate lottery tickets ([0012]-[0013]; [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Mound with the disclosure of Jaimet to thus provide a second chance game to a user, thus encouraging more players to participate in the game which would then increase the profits of the game (See Mound at [0011], [0013]; wherein it is noted that the second chance game can be applied to any primary game).
Conclusion
This is a continuation of applicant's earlier Application No. 16/188,562.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Jay Trent Liddle/Primary Examiner, Art Unit 3715